Exhibit 10.41

THIRD AMENDMENT TO THE MOODY’S CORPORATION RETIREMENT ACCOUNT

Section 5.9 of the Moody’s Corporation Retirement Account (amended and restated
effective as of January 1, 2007) is hereby amended to read as follows, effective
as of January 1, 2007:

USERRA/HEART Act. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to military service will
be provided in accordance with Code Section 414(u). In addition: (a) effective
January 1, 2007, the Plan shall apply the requirements of Code
Section 401(a)(37) (relating to death benefits for Members who die while
performing qualified military service) and Code Section 414(u)(9) (relating to
treatment in the event of death or disability resulting from active military
service), and (b) effective January 1, 2009, differential wage payments shall be
treated as provided in Code Section 414(u)(12).

 

 

MOODY’S 2010 10-K   1